INGERSOLL, District Judge.
As respects the contract for delivering to the British government 6,000 rifles, with the Maynard lock attached, how does the case stand ? The plaintiffs ask an injunction to restrain the defendants from delivering these rifles, unless they first pay to the plaintiffs a reasonable sum for the right to apply the Maynard lock and primer. The defendants in their answer say — we-will pay this reasonable sura which you demand as a condition to our right to put the locks upon the rifles; and we now offer twenty-five cents for each lock used, as such reasonable sum. and, if you are not satisfied with that, we will render an account of the profits made by us in the manufacture of the locks, and pay over to you the whole of such profits, whenever the same can be ascertained by a master of this court, or otherwise. Mr. Palmer, the treasurer of the defendants, says, in his affidavit, that the defendants always considered, while using the Maynard lock and primer, that the only question between them and *659the plaintiffs was a question of compensation for the use of the patent; that, after some correspondence on this subject, he expressly proposed to one of the plaintiffs, that the whole subject of compensation should remain open until time enough had elapsed to settle the question of the value of the lock-to the defendants; that to this preposition no answer was ever made; that he construed so long a silence as an acquiescence in the proposition made; and that, with this understanding, the contract with the British government was made. Under these circumstances, no absolute injunction ought to issue, to restrain the defendants from completing that contract. As it respects the primers, the defendants say they have never manufactured any, and have only used such as they have purchased from a licensee of the plaintiffs.
The decision is, that the defendants be restrained from making any of the locks without first paying the plaintiffs for the same, or otherwise obtaining their consent; but this decision shall not be held to restrain them from manufacturing such locks as may be necessary to enable them to complete the contract with the British government, or to interfere in any way with their right to execute such contract. And it is ordered that the defendants be enjoined from disputing any right granted by the patent, or the right of the plaintiffs to the same; and that they be not permitted to withdraw their offer to pay, set forth in the affidavit of Mr. Palmer.